DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 12 October 2022 have been fully considered.
Applicant’s arguments that the claimed details of interacting with a map user interface integrate a recited judicial exception into a practical application are persuasive.
Applicant’s remarks regarding Altberg in the rejections under section 103 have been considered but are moot in view of the new grounds of rejection below.
Applicant’s argues that the teachings of Dunlap regarding “plant selection” differs from a UI with an option for configuring variable seed growing parameters.  Examiner respectfully disagrees.  In order to search for plants with given growing parameters (e.g., growing zone, Dunlap Fig. 5), these growing parameters must be entered.  Given both the UI of Dunlap and the UI of Nocifera, it would have been obvious, in the context of Friend, to modify the UI to allow for a seller to enter growing parameters for the seeds so that this can be used as a search parameter.

Claim Interpretation
“Seed” as recited throughout is, under a broadest reasonable interpretation, understood to refer to “the fertilized ripened ovule of a flowering plant containing an embryo and capable normally of germination to produce a new plant,” i.e., an “embryonic plant,” as opposed to, e.g., “input used to initialize a function.”

“Listing” as recited throughout is, under a broadest reasonable interpretation, understood to refer to something that has become entered in a catalog with a selling price.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Nocifera et al., US 2009/0049097 A1 (hereinafter “Nocifera”), and Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”).

As per claims 1, 9, and 17, Friend teaches:
receiving, from a network site end-user, a seed item search request (Friend ¶¶ 0070, 0078), where a search for products in the seed category is a seed item search request specifying a geographic location (Friend ¶ 0095, “That locality information is then appended to their profile and is used for that member's starting point whenever the member specifies a geographical radius indicia for either an offer, a request or a search.”);
accessing a seed item listing database (Friend ¶ 0078), where the database is searched;
determining, using one or more processors of a machine, which seed item listings are available for purchase in the geographic location based on each seed item being available or available with the discount rate (where an item that is merely available is available or available with the discount rate under a broadest reasonable interpretation) in the regions and sub-regions of the geographic location (Friend ¶ 0078), where items for sale searched for by a user within the area specified by the radius of the offer to sell are determined to be included; and
causing, on a user device of the network site end-user, a presentation displaying the seed item listings that are available for purchase in the geographic location (Friend ¶ 0081), where search results are presented.

Friend, however, does not teach:
providing a user interface (UI) for configuring seed item listings in a seed item listing database, the UI presenting a seed post map with a plurality of regions, each region comprising one or more subregions inside the region, the UI presenting each subregion with a color indicating that a seed item listing is available for purchase by an end-user in the subregion, available for purchase with a discount rate by the end-user in the subregion, or unavailable for purchase by the end-user in the subregion, the UI providing:
a first option for selecting a region or a subregion as available in response to receiving a first input type entered with a computer mouse, the UI changing a format of the region or subregion in response to detecting the first input type, 
a second option for selecting a region or a sub-region as unavailable in response to receiving a second input type entered with the computer mouse, the UI changing the format of the region or subregion in response to detecting the second input type, the UI enabling configuring the regions and sub-regions to be available or unavailable without opening additional windows, and 
a third option for selecting a region or sub-region to configure a discount rate for the selected region or sub-region in response to receiving a third input type entered with the computer mouse, the UI causing presentation of a pop-up window for entering the discount rate and shipping cost for the region or subregion in response to receiving the third input type, each seed item listing in the seed item listings database being configurable to be available, available with the discount rate, or unavailable for each region and sub-region.

The analogous and compatible art of Nocifera, however, teaches displaying a map for a seller to configure what regions the seller will do business with (Nocifera ¶¶ 0108-0109), with selections being made using pop-ups, i.e., without opening other windows.

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Nocifera with those of Friend to use the seed item listings of Friend in place of the advertisements of Nocifera, and to modify the radius of Friend to use the states and cities of Nocifera as an alternative to using a radius distance in order to specify a geographic area for sales of Friend (Nocifera ¶ 0108), thereby determining seed listings being searchable in regions and subregions using the interface of Nocifera, which presents a map along with a first option to mark a region available and a second option to mark a region unavailable, in order to allow sellers more control over where they will deliver seeds.

Neither Friend nor Nocifera, however, teach:
a third option for selecting a region or sub-region to configure a discount rate for the selected region or sub-region in response to receiving a third input type entered with the computer mouse, the UI causing presentation of a pop-up window for entering the discount rate and shipping cost for the region or subregion in response to receiving the third input type, each seed item listing in the seed item listings database being configurable to be available, available with the discount rate, or unavailable for each region and sub-region.

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed discount price – by region (Ruckart ¶ 0029).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ruckart with those of Friend and Nocifera to allow users creating listings to add discount rates for the regions defined using the mapping tool of Nocifera, thereby causing each seed item listing in the seed item listings database of Friend to be configurable by discount price in each region and subregion, in order to increase market share in particular regions.

As per claims 2, 10, and 18, the rejection of claims 1, 9, and 17 is incorporated, but Friend does not teach:
wherein the UI displays the regions in a region-level user interface in which only regions are selectable for inclusion as a network site search result, and a sub-region-level user interface sub-regions are selectable for inclusion as a network site search result.

The analogous and compatible art of Nocifera, however, teaches specifying regions (states) and sub-regions (cities) as an alternative to using a radius distance in order to specify a geographic area for sales using maps (Nocifera ¶¶ 0108-0109).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Nocifera with those of Friend to modify the radius of Friend to use the states and cities of Nocifera, where it would have been obvious to try to select counties using a state map and states using a national map, in order to allow sellers more control over where they will deliver seeds.

As per claims 3, 11, and 19, the rejection of claims 2, 10, and 18 is incorporated, but Friend does not teach:
wherein the regions are selectable in the UI using a first user input interaction and the sub-regions are selectable using a second user input interaction that is different than the first user input interaction.

The analogous and compatible art of Nocifera, however, teaches selecting a city in a map using a first input and a state in a map using a second input, where the selections are separate inputs (Nocifera ¶¶ 0108-0109).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Nocifera with those of Friend to modify the radius of Friend to use the separate selections of states and cities of Nocifera, in order to allow sellers more control over where they will deliver seeds.

As per claims 4 and 12, the rejection of claims 1 and 9 is incorporated, but Friend does not teach:
wherein the UI displays a map of a country, and the regions are states and the sub-regions are state counties.

The analogous and compatible art of Nocifera, however, teaches selecting cities and states in a map (Nocifera ¶¶ 0108-0109), where cities are interchangeable with counties (i.e., Alexandria, VA; Baltimore, MD, etc.).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Nocifera with those of Friend to modify the radius of Friend to use the separate selections of states and counties of Nocifera, in order to allow sellers more control over where they will deliver seeds.

As per claims 5, 13, and 20, the rejection of claims 1, 9, and 17 is incorporated, but Friend does not teach:
wherein each of the sub-regions in the UI is editable a discount rate for that sub-region. 

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed external compensation rate – by region (Ruckart ¶ 0029).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ruckart with those of Friend and Nocifera to allow users creating listings to create discount rates for the regions defined using the mapping tool of Nocifera in order to increase market share in particular regions.

As per claim 21, the rejection of claim 1 is incorporated, and Friend further teaches:
wherein the UI further provides a fifth option for entering static data for the seed item listing (Friend ¶ 0052), where a commodity offer inherently requires a UI element to enter static information regarding which commodity is being offered.

As per claim 22, the rejection of claim 1 is incorporated, but Friend does not teach:
wherein the presentation further includes a discounted price based on the region or sub-region of the geographic location.

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed external compensation rate – by region (Ruckart ¶ 0029).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ruckart with those of Friend and Nocifera to allow users creating listings to create discount rates for the regions defined using the mapping tool of Nocifera, where doing so would result in the price for a listing being presented in the search results of Friend based on the price as adjusted by the discount rate as in Ruckart as the predictable result of combining the teachings, in order to increase market share in particular regions.

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Nocifera et al., US 2009/0049097 A1 (hereinafter “Nocifera”), and Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”), and further in view of Dunlap, US 2006/0224327 A1 (hereinafter “Dunlap”).

As per claims 7 and 15, the rejection of claims 1 and 9 is incorporated, but Friend does not teach:
wherein the UI further provides: a fourth option for configuring variable seed growing parameters of the seed item listings, the variable seed growing parameters comprising parameters with values on a range, wherein the presentation displays the seed item listings that are available for purchase and a plurality of variable user selection elements that are selectable to filter the search item results based on variable seed growing parameters.

The analogous and compatible art of Dunlap, however, teaches searching for plants by growing parameters with values on a range (Dunlap Abstract, Fig. 5, “Zone: 4 – 9”), where the ability to enter search criteria inherently requires selection elements as claimed under a broadest reasonable interpretation.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Dunlap with those of Field to incorporate growing parameters in the listings of Field in order to allow for the seed searching of Field to be more specific as to search criteria.

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Nocifera et al., US 2009/0049097 A1 (hereinafter “Nocifera”), Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”), and Dunlap, US 2006/0224327 A1 (hereinafter “Dunlap”), and further in view of Dodson et al., US 2012/0272185 A1 (hereinafter “Dodson”).

As per claims 8 and 16, the rejection of claims 7 and 15 is incorporated, but neither Friend nor Dunlap teach:
receiving, from the network site end-user, modification of the plurality of variable user selection elements; and
in response to the modification, dynamically updating the seed item listings that are available to purchase to match the variable parameters and the geographic location.

However, the analogous and compatible art of Dodson teaches modifying filter, and dynamically updating search results to match the modified filter in response to modifying the filter elements (Dodson ¶ 0110), where modifying filters inherently requires receiving a modification of an element under a broadest reasonable interpretation.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Field and Dunlap to dynamically update as in Dodson the search results of Fields based on modifying as in Dodson the growing parameter filters of Dunlap in order to provide a seamless search experience to a searching user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159